DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 10/19/2021 Claims 1-4, 8-17 are amended. Claims 5-7 are original. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 was filed after the mailing date of the claims on 11/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  The last line of claim 1 recites “the OTT device” it is unclear if the OTT device is an OTT media streaming device or something wholly different.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 4-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0337978, Arling et al. (hereinafter Arling) in view of U.S. Patent Application 2021/0112218, Candelore.

2. 	Regarding Claim 1, Arling discloses A method for configuring a controlling device (Fig 1; [0012], apps installed on a smart device 100 may provide interfaces to various controllable appliances), having a configurable input element (Fig. 2a; [0014], user input area 206), to command a functional operation of an intended target appliance (Fig 2a; [0014], with icons that are activable to access companion appliance for example a "smart TV" 102), the method comprising:
 	determining a presence of an over-the-top (OTT) media streaming device ([0014], smart device 100 or "smart TV" 102) within an ecosystem (examiner equates ecosystem to network 114 in fig. 1) that includes the controlling device (Fig 1; [0012], apps installed on a smart device 100 may provide interfaces to various controllable appliances);
 	determining a presence of a first OTT media streaming app installed on the OTT device ([0014], app GUI 200' adapted as appropriate for use with other types of smart devices, for example a "smart TV" 102. Examiner notes that a media streaming app installed on streaming device (i.e. smart device (smart phone)); 
 	using a data representative of the first OTT media streaming app determined to be installed on the OTT media streaming device and a data representative of the OTT streaming device determined to be within the ecosystem to identify at least one command that is required to be transmitted to the OTT media streaming device to cause the OTT media streaming device to launch the first OTT media streaming app installed on the OTT media streaming device ([0012], apps installed on a smart device 100 may provide interfaces to various controllable appliances, such as, for example, a television 102. [0016], a setup agent software 344 is also provisioned to smart device 100 in order to facilitate detection, installation, and operation of manufacturer-supplied appliance interface apps); and
 	causing the at least one command to be provisioned to the controlling device for assignment to the configurable input element of the controlling device whereupon the controlling device is configured to respond to an activation of the configurable input element by transmitting the at least one command to cause the OTT media streaming device to launch the first OTT media streaming app installed on the OTT device ([0016], a setup agent software 344 is also provisioned to smart device 100 in order to facilitate detection, installation, and operation of manufacturer-supplied appliance interface apps).
 	Arling may not explicitly disclose a data representative of the OTT streaming device determined to be within the ecosystem to identify at least one command that is required to be transmitted to the OTT media streaming device to cause the OTT media streaming device to launch the first OTT media streaming app installed on the OTT media streaming device
 	However, Candelore teaches a data representative of the OTT streaming device determined to be within the ecosystem to identify at least one command that is required to be transmitted to the OTT media streaming device to cause the OTT media streaming device to launch the first OTT media streaming app installed on the OTT media streaming device ([0047], button may be an input button, a home button, an application button, etc. on a user interface of a remote control device such as remote control 108 or any other suitable device. the button may be an icon in a user interface menu navigated with a remote control or mouse. The button may also be an icon in a user interface menu on a touch screen interface such as on a personal computer, phone, or tablet. In some implementations, the button may be one of any number of buttons on a user interface, where the buttons are associated with multiple predetermined functions (e.g., home, launch application, channel up, channel down, volume up, volume down, etc.). Such predetermined functions may be reconfigurable. Examiner notes that at least one application is meant to be installed, where one command is to be transmitted, identified when the user pressed the button to launch)
 	However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of the smart device 100 having GUI 200 and the smart TV 102 as taught in Arling with a plurality predetermined functions that are reconfigurable on the remote control as taught in Candelore for the purposes of chaning a label on a button, where the label is associated with a television feature or application. Hence, enhancing user entertainment experience.

3. 	Regarding Claim 2, Arling discloses The method as recited in claim 1, further comprising using the data representative of the OTT media streaming device to identify the controlling device to which the at least one command is to be provisioned (Fig 2A; [0014], user appliance interface 200 presented by a manufacturer supplied app installed on smart device 100 for example to cancel the current operation, initiate other operations).

4. 	Regarding Claim 4, Arling discloses The method as recited in claim 3, wherein the OTT media streaming device comprises a set-top box (Fig 1: 104; [0012], set top box 104).

5. 	Regarding Claim 5, Arling discloses The method as recited in claim 1, wherein the controlling device comprises a smart device having a remote control app installed thereon (Fig. 2A; [0012], apps installed on a smart device 100 may provide interfaces to various controllable appliances. [0014]-[0016], app GUI 200' may be adapted as appropriate for use with other types of smart devices, for example a "smart TV" 102. ).

6. 	Regarding Claim 6, Arling discloses The method as recited in claim 1, further comprising automatically causing the at least one command to be provisioned to the controlling device and automatically causing the at least one command to be assigned to the configurable input element of the controlling device ([0023], an app identity may comprise a label value assigned by the developer(s) of the app; a manufacturer and appliance model number; or any other data which may serve to uniquely identify the specific app).

7. 	Regarding Claim 7, Arling discloses The method as recited in claim 1, further comprising accepting input from a user to cause the at least one command to be assigned to the configurable input element of the controlling device ([0014], User interface 200 may also include an exemplary user input area 206 with icons that are activable to access companion appliance (e.g., a clothes dryer), GUIs, user guides, troubleshooting diagnostics, etc.).

8. 	Regarding Claim 8, Arling discloses The method as recited in claim 1, further comprising subsequent to the controlling device being configured determining a presence of a second OTT media streaming app installed on the OTT media streaming device ([0012], apps installed on a smart device 100 may provide interfaces to various controllable appliances, such as, for example, a television 102, a cable or satellite set top box 104, a thermostat 106, a solar power array controller 108, a clothes washer and/or drier 110, a personal fitness tracker or pedometer 112, etc.), the second OTT media streaming app being accessed more often by a user within a predetermined period of time relative to the first OTT media streaming app (Examiner notes that smartphones can detected usage of applications being used the most e.g. Apple), using a data representative of the second OTT media streaming app determined to be installed on the OTT media streaming device and a data representative of the OTT media streaming device determined to be within the ecosystem to identify at least one further command that is required to be transmitted to the OTT media streaming device to cause the OTT media streaming device to launch the second OTT media streaming app installed on the OTT device (Fig. 2A; [0012], apps installed on a smart device 100 may provide interfaces to various controllable appliances. [0014], user appliance interface 200 presented by a manufacturer supplied app installed on smart device 100 for example to cancel the current operation, initiate other operations), and causing the at least one further command to be provisioned to the controlling device for assignment to the configurable input element of the controlling device whereupon the controlling device is configured to respond to an activation of the configurable input element by transmitting the at least one further command to cause the OTT media streaming device to launch the second OTT media streaming app installed on the OTT media streaming device instead of the first OTT media streaming app installed on the OTT media streaming device ([0014], user input area 206 with icons that are activable to access companion appliance (e.g., a clothes dryer)) .

9. 	Regarding Claim 9, Arling discloses The method as recited in claim 1, wherein the at least one command comprises a sequence of menu navigation commands for indirectly launching the first OTT media streaming app installed on the OTT media streaming device (Fig 2a; [0014], invoke further submenus such as selection of water temperature 212 or fabric cycle 214. [0017], when connecting to new networks, or may be manually initiated by a user of smart device 100 (for example in response to an activation of a user input element, in response to the smart device 100 being moved, etc.)).

10. 	Regarding Claim 10, Arling discloses The method as recited in claim 1, wherein the at least one command comprises a command to directly launch the first OTT media streaming app installed on the OTT media streaming device ([0014], User interface 200 may also include an exemplary user input area 206 with icons that are activable to access companion appliance).

11. 	Regarding Claim 12, Arling discloses The method as recited in claim 1, further comprising receiving from the OTT media streaming device the data representative of the first OTT media streaming app determined to be installed on the OTT media streaming device and the data representative of the OTT media streaming device (Fig. 4; [0017], determine if the appliance has already been detected during a previous detection operation or otherwise manually indicated to the smart device 100. Such a determination may be made, for example, by consulting a setup agent-administered listing of appliance identities, maintained as will be described hereafter at step 414. If the appliance is already known to the setup agent, processing continues at step 416 to determine if further responsive appliances have been detected) .

12. 	Regarding Claim 13, Arling discloses The method as recited in claim 1, further comprising causing a data repository associated with a cloud server to be searched to at least determine the presence of the first OTT media streaming app installed on the OTT media streaming device ([0018], cloud based data storage facility or server 116 searching a database that functions to cross-reference appliance identifying data as would be received from the appliances).

13. 	Regarding Claim 14, Arling discloses The method as recited in claim 1, further comprising causing a data repository associated with the OTT media streaming device to be searched to at least determine the presence of the first OTT media streaming app installed on the OTT device ([0018], cloud based data storage facility or server 116 searching a database that functions to cross-reference appliance identifying data as would be received from the appliances).

14. 	Regarding Claim 15, Arling discloses The method as recited in claim 1, wherein the configurable key comprises a hard key (Fig.3; [0016], a keypad 308 which may comprise physical keys).

15. 	Regarding Claim 16, Arling discloses The method as recited in claim 1, wherein the configurable key comprises a soft key (Fig. 3; [0016], touch keys overlaying LCD 306).

16. 	Regarding Claim 17, Arling discloses The method as recited in claim 15, further comprising causing data for automatically installing the soft key on the controlling device to be provisioned to the controlling device (Fig 4: 404-412, [0003]-[0004], system and method described hereinafter will present a set up agent which may automate the app synchronization and the app login authentication which may utilize an automated procedure. the setup agent may initiate any actions necessary to synchronize the instant app with the newly detected appliance. [0017]-[0018], install may be performed automatically by the setup agent).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arling in view of Candelore as applied to claim 1 above, and further in view of U.S. Patent Application 2013/0132094, Lim.

18. 	Regarding Claim 3, Arling in view of Candelore g discloses The method as recited in claim 1, 
 	However, Arling does not explicitly disclose wherein the controlling device comprises an original equipment manufacturer (OEM) remote control provided for use specifically with at least the OTT device.
 	Lim teaches controlling device comprises an original equipment manufacturer (OEM) remote control provided for use specifically with at least the OTT device ([0037], OEM remote controls with command code set, a one-to-one correspondence between model number records 704 and codeset records 706)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an OEM remote control to control an OTT device as taught in Lim instead of the universal remote control as taught in Arling for the purposes of giving the user options for when the universal device is not working, thereby reducing user inconveniences.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422